Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is in response to the application 19 September 2019. Claims 2-21 are pending. The rejections are as stated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 2 (exemplary) recites a series of steps for provisioning a registration of a user based on a confirmation message of the user. The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving enrollee data associated with a user, wherein the enrollee data comprises registration information associated with the user; determining whether the device has been previously provisioned; retrieve a wallet associated with the enrollee data and the determination of whether the device has been previously provisioned; provide a provisioning message; receive a confirmation message indicating that the user intends to download the wallet; and provision the wallet based on receiving the confirmation message from the mobile device.
The claimed system simply describes series of steps for provisioning a registration of a user based on a confirmation message of the user. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the processor. That is, other than reciting a mobile wallet server, a mobile device, a mobile 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a mobile wallet server, a mobile device, a mobile wallet, a communications interface, at least one network, at least one processor, a memory device, an acquirer system to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 2, 9 and 16.  Furthermore, the dependent claims do not add limitations that meaningfully limit the abstract idea. 
Dependent claims 3-8, 10-15 and 17-21, include the limitations of a service provider network associated with the mobile device, using credentials associated with the user of the mobile device and authenticating the user based on the credential; enrolling the mobile device for use with the mobile wallet server prior to receiving the enrollee data; retrieving a stored set of previously provisioned mobile wallet data upon determining that the mobile device has been previously provisioned; creating, by the mobile wallet server, the mobile wallet and wherein, the enrollee data comprises mobile device specification associated with the mobile device of the user.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
 apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 2-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
 
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 2-1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua US 2006/0165060 Al, hereinafter “Dua”.

Regarding claims 2, 9 and 16, Dua discloses a method and corresponding mobile wallet server (para[0405, 0494]) for provisioning a mobile wallet [0534] (para [0199 and 0272]), comprising: a communications interface that is in communication with at least one network; at least one processor; and a memory device having instructions stored thereon which (see figures 7A and 7B), when executed by the at least one processor cause the at least one processor to: receive enrollee data associated with a user of a mobile device, wherein the enrollee data comprises registration information associated with the user and is received from an acquirer system (abstract, system (see Para 0056-0057, 0185-0186 and 0194-0199]; determine whether the mobile device has been previously provisioned (see claims 43 and 78); retrieve a mobile wallet associated with the enrollee data and the determination of whether the mobile device has been previously provisioned (para 0279]); provide a provisioning message to the mobile device via at least one network; receive a confirmation message from the mobile device indicating that the user intends to download the mobile wallet; and provision the mobile wallet to the mobile device via the at least one network based on receiving the confirmation message from the mobile device (abstract and para [0534, 0194-0199]).

Claims 3-8, 10-15 and 17-21, Dua discloses the mobile wallet server for provisioning a mobile wallet of claim 1, wherein: the at least one network comprises a service provider network associated with the mobile device (para [0015, 0285 and 0500]); Dua discloses the confirmation message comprises a credential associated with the user of the mobile device; the instructions 
Lastly, Dua discloses wherein, the provisioning message comprises one or both of a short messaging service (SMS) message or email messages that includes a link that, when activated, causes transmission of the confirmation message to the mobile wallet server (para 0548]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teague et al. (US 2006/0212355 A1) discloses methods and systems for social information and promotional offer generation and distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691